Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since, without a minimum number of C atoms recited, it includes the possibility of zero C atoms. Claim 1 fails to particularly point out and distinctly claim the substituents R1A, R1B, R1C and R2. 

Claim 2 is rejected as being vague and indefinite when it recites “(O) stands for –O- or a single bond” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “(O)” in claim 2. Claim fails to particularly 

Claim 5 is rejected as being vague and indefinite when it recites “straight-chain alkyl or alkenyl radical having up to 7 C atoms” (emphasis added); the scope of the protection sought is not clear, since, without a minimum number of C atoms recited, it includes the possibility of zero C atoms. Claim 5 fails to particularly point out and distinctly claim the substituents R51 and R52. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being obvious over either Hirschmann et al. (U.S. Patent No. 10,208,251) or Junge et al. (U.S. Patent No. 10,626,666) in view of Li et al. (Chinese Patent No. CN101074379A). 
Each of Hirschmann et al. and Jung et al.  disclose a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that liquid crystal composition comprises various combinations of compounds inclusive of the compounds of the present formulae IA, IB, IC, ID and II.
In fact Example M113 of Hirschmann et al. 
    PNG
    media_image1.png
    283
    424
    media_image1.png
    Greyscale
 expressly teaches a liquid crystal composition comprising the combination of at least one compound inclusive of the compound of the present formula IA as represented by CCY-3-O1, CCY-4-O2 and CY-3-O2, at least one compound inclusive of the compound of the present formula IB as represented by CPY-3-O2, at least one compound inclusive of the compound of the present formula ID as represented by PGIY-2-O4, at least one compound inclusive of the compound of the present formula IV-1 as represented by CC-3-V and CC-3-V1; the clearing point of the aforementioned liquid crystal composition is 110 oC.
    PNG
    media_image2.png
    387
    279
    media_image2.png
    Greyscale
expressly teaches a liquid crystal composition comprising the combination of at least one compound inclusive of the compound of the present formula IA as represented by CCY-3-O2, CCY-3-O3 and CY-3-O2, and at least one compound inclusive of the compound of the present formula IB as represented by CPY-2-O2 and CPY-3-O2; the clearing point of the aforementioned liquid crystal composition is 110 oC.
Li et al. is relied upon for its teaching the benefits of a liquid crystal composition having a clearing point of greater than 120 oC:
    PNG
    media_image3.png
    503
    1157
    media_image3.png
    Greyscale

. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722